Lundberg Stratton, J.,
dissenting.
{¶ 19} Respondent’s misconduct consisted of only two cases of neglect and failure to return retainers, not the multiple or severe misconduct we usually require for disbarment. Considering that he practiced law for 28 years with no discipline for misconduct, respondent may have an explanation for this sudden aberrant behavior, but because respondent did not cooperate in the investigation, we will never know. Because of his long career without problems, I would indefinitely suspend respondent and give him an opportunity to make amends and restore his right to practice law upon meeting all conditions that we require for reinstatement. Therefore, I respectfully dissent as to the sanction.
Resnick and Lanzinger, JJ., concur in the foregoing dissenting opinion.